Third District Court of Appeal
                               State of Florida

                            Opinion filed July 30, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-532
                          Lower Tribunal No. 8-25041
                             ________________


                             Harsolson Delisca,
                                    Petitioner,

                                        vs.

                       Michael D. Crews, etc., et al.,
                                   Repondents.



     A case of Original Jurisdiction – Ineffective Assistance of Appellate
Counsel.

     Amy Weber and Daniel Tibbitt, for petitioner.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for respondents.


Before SHEPHERD, C.J., and ROTHENBERG and SCALES, JJ.

     PER CURIAM.
      Following review of the petition for writ of habeas corpus alleging

ineffective assistance of appellate counsel, it is ordered that said petition is hereby

denied on the merits.




                                          2